

THIS INSTRUMENT CONTAINS AN AFFIDAVIT OF CONFESSION OF JUDGMENT PROVISION WHICH
CONSTITUTES A WAIVER OF IMPORTANT RIGHTS BORROWER MAY HAVE AND ALLOWS THE HOLDER
TO OBTAIN A JUDGMENT AGAINST BORROWER WITHOUT ANY FURTHER NOTICE.


NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH MAY BE THE LEGAL COUNSEL OPINION (AS DEFINED IN THE PURCHASE
AGREEMENT)), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144, RULE 144A OR REGULATION
S UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED
IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.


Principal Amount: $136,250.00
Issue Date: March 22, 2016
Actual Amount of Purchase Price: $125,000.00
 



SENIOR CONVERTIBLE PROMISSORY NOTE


FOR VALUE RECEIVED, INDOOR HARVEST CORP., a Texas corporation (hereinafter
called the “Borrower” or the “Company”), hereby promises to pay to the order of
FirstFire Global Opportunities Fund L.L.C., a Delaware limited liability
company, or registered assigns (the “Holder”), in the form of lawful money of
the United States of America by September 22, 2016 (the “Maturity Date”), the
principal sum of $136,250.00, which amount is the $125,000 actual amount of the
purchase price hereof plus a 9% original issue discount (the “Principal Amount”)
and to pay interest on the unpaid Principal Amount hereof at the rate of three
percent (3%) (the “Interest Rate”) per annum from the date hereof (the “Issue
Date”) until the same becomes due and payable, whether at maturity or upon
acceleration or by prepayment or otherwise.


This Note may not be prepaid or repaid in whole or in part except as otherwise
explicitly set forth herein.


This Note is unsecured but shall be a senior obligation of the Company, with
priority over all existing and future Indebtedness (as defined below) of the
Company as provided for herein.


Interest shall commence accruing on the date that the Note is fully funded and
shall be computed on the basis of a 365-day year and the actual number of days
elapsed. Any Principal Amount or interest on this Note which is not paid when
due shall bear interest at the rate of fifteen percent (15%) per annum from the
due date thereof until the same is paid (“Default Interest”).


All payments due hereunder (to the extent not converted into shares of common
stock, $0.001 par value per share, of the Borrower (the “Common Stock”) in
accordance with the terms hereof) shall be made in lawful money of the United
States of America. All payments shall be made at such address as the Holder
shall hereafter give to the Borrower by written notice made in accordance with
the provisions of this Note. Whenever any amount expressed to be due by the
terms of this Note is due on any day which is not a business day, the same shall
instead be due on the next succeeding day which is a business day and, in the
case of any interest payment date which is not the date on which this Note is
paid in full, the extension of the due date thereof shall not be taken into
account for purposes of determining the amount of interest due on such date.


Each capitalized term used herein, and not otherwise defined, shall have the
meaning ascribed thereto in that certain Securities Purchase Agreement, dated as
of the Issue Date, pursuant to which this Note was originally issued (the
“Purchase Agreement”). As used in this Note, the term “business day” shall mean
any day other than a Saturday, Sunday or a day on which commercial banks in the
city of New York, New York are authorized or required by law or executive order
to remain closed. As used herein, the term “Trading Day” means any day that
shares of Common
1

--------------------------------------------------------------------------------



Stock are listed for trading or quotation on the OTCBB (as defined in the
Purchase Agreement), any tier of the NASDAQ Stock Market, the New York Stock
Exchange or the NYSE MKT.


This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of the Borrower and will not impose personal liability
upon the holder thereof.


The following terms shall apply to this Note:


ARTICLE I. CONVERSION RIGHTS


1.1    Conversion Right. The Holder shall have the right, at any time, to
convert all or any portion of the then outstanding and unpaid Principal Amount
and interest (including any Default Interest) under this Note into fully paid
and non-assessable shares of Common Stock, as such Common Stock exists on the
Issue Date, or any shares of capital stock or other securities of the Borrower
into which such Common Stock shall hereafter be changed or reclassified, at the
Conversion Price (as defined below) determined as provided herein (a
“Conversion”); provided, however, that in no event shall the Holder be entitled
to convert any portion of this Note in excess of that portion of this Note upon
conversion of which the sum of (1) the number of shares of Common Stock
beneficially owned by the Holder and its affiliates (other than shares of Common
Stock which may be deemed beneficially owned through the ownership of the
unconverted portion of this Note or the unexercised or unconverted portion of
any other security of the Borrower subject to a limitation on conversion or
exercise analogous to the limitations contained herein) and (2) the number of
Conversion Shares issuable upon the conversion of the portion of this Note with
respect to which the determination of this proviso is being made, would result
in beneficial ownership by the Holder and its affiliates of more than 4.99% of
the then outstanding shares of Common Stock. For purposes of the proviso to the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the 1934 Act, and Regulations 13D-G thereunder,
except as otherwise provided in clause (1) of such proviso, provided, however,
that the limitations on conversion may be waived by the Holder upon, at the
election of the Holder, not less than 61 days’ prior notice to the Borrower, and
the provisions of the conversion limitation shall continue to apply until such
61st day (or such later date, as determined by the Holder, as may be specified
in such notice of waiver). The number of Conversion Shares to be issued upon
each conversion of this Note shall be determined by dividing the Conversion
Amount (as defined below) by the applicable Conversion Price then in effect on
the date specified in the notice of conversion, in the form attached hereto as
Exhibit A (the “Notice of Conversion”), delivered to the Borrower by the Holder
in accordance with Section 1.4 below; provided that the Notice of Conversion is
submitted by facsimile or e- mail (or by other means resulting in, or reasonably
expected to result in, notice) to the Borrower before 4:00 p.m., New York, New
York time on such conversion date (the “Conversion Date”). The term “Conversion
Amount” means, with respect to any conversion of this Note, the sum of (1) the
Principal Amount of this Note to be converted in such conversion plus (2) at the
Holder’s option, accrued and unpaid interest, if any, on such Principal Amount
at the Interest Rate to the Conversion Date, plus (3) at the Holder’s option,
Default Interest, if any, on the amounts referred to in the immediately
preceding clauses (1) and/or (2).



1.2 Conversion Price.



(a)    Calculation of Conversion Price. The per share conversion price into
which any Principal Amount and interest (including any Default Interest) under
this Note shall be convertible into shares of Common Stock hereunder (the
“Conversion Price”) shall be equal to $0.30 (the “Fixed Conversion Price”);
provided, however that from and after the occurrence of any Event of Default
hereunder, the Conversion Price shall be the lower of: (i) the Fixed Conversion
Price or (ii) 45% multiplied by the lowest sales price of the Common Stock in a
public market during the ten (10) consecutive Trading Day period immediately
preceding the Trading Day that the Company receives a Notice of Conversion; and
provided, further, however, and notwithstanding the above calculation of the
Conversion Price or any other calculation of Conversion Price pursuant to this
Section 1.2, if the closing bid price of the Common Stock is less than the
Conversion Price on the date following the Conversion Date (the “Free Trading
Share Receipt Date”) on which the Holder actually receives from the Company or
its transfer agent Conversion Shares issuable pursuant to this Section 1 which
are immediately upon receipt unrestricted and freely tradable by the Holder
either by way of (A) registration under the 1933 Act or (B) pursuant to Rule 144
under the 1933 Act (or a successor rule) (“Rule 144”), Rule 144A under the 1933
Act (or a successor rule) (“Rule 144A”) or Regulation S under the 1933 Act (or a
successor rule) (“Regulation S”), then the Conversion Price shall be deemed to
have been retroactively
2

--------------------------------------------------------------------------------



adjusted, as of the Conversion Date, to add an additional 25% discount to the
otherwise then applicable Conversion Price and multiplying such revised
Conversion Price by the closing bid price of the Common Stock on the Free
Trading Shares Receipt Date (the “Free Trading Shares Receipt Date Conversion
Price”), and the Company shall, on the Trading Day following the Free Trading
Share Receipt Date, issue to the Holder additional shares of unrestricted,
freely tradable Common Stock equal to the difference between (Y) the number of
Conversion Shares receivable upon conversion of the applicable Conversion Amount
at the Conversion Price and (Z) the number of Conversion Shares receivable upon
conversion of the applicable Conversion Amount at the Free Trading Shares
Receipt Date Conversion Price; and provided, further, however, and
notwithstanding the above calculation of the Conversion Price, if, prior to the
repayment or conversion of this Note, in the event the Borrower consummates a
registered or unregistered primary offering of its securities for capital
raising purposes (a “Primary Offering”), the Holder shall have the right, in its
discretion, to (x) demand repayment in full of an amount equal to any
outstanding Principal Amount and interest (including Default Interest) under
this Note as of the closing date of the Primary Offering or (y) convert any
outstanding Principal Amount and interest (including any Default Interest) under
this Note into Common Stock at the closing of such Primary Offering at a
Conversion Price equal to the lower of (i) the Fixed Conversion Price and (ii) a
10% discount to the offering price to investors in the Primary Offering;
provided, however, that from and after the occurrence of any Event of Default
hereunder, the Conversion Price shall equal the lower of (A) the Fixed
Conversion Price, (B) a 20% discount to the offering price to investors in the
Primary Offering and (C) 45% multiplied by the lowest sales price of the Common
Stock in a public market during the ten (10) consecutive Trading Day period
immediately preceding the Trading Day that the Company receives a Notice of
Conversion. The Borrower shall provide the Holder no less than ten (10) business
days’ notice of the anticipated closing of a Primary Offering and an opportunity
to exercise its conversion rights in connection therewith.


(b)          Conversion Price During Major Announcements. Notwithstanding
anything contained in Section 1.2(a) to the contrary, in the event the Borrower
(i) makes a public announcement that it intends to be acquired by, consolidate
or merge with any other corporation or entity (other than a merger in which the
Borrower is the surviving or continuing corporation and its capital stock is
unchanged) or sell or transfer all or substantially all of the assets of the
Borrower or (ii) any person, group or entity (including the Borrower) publicly
announces a tender offer to purchase 50% or more of the Common Stock (or any
other takeover scheme) (any such transaction referred to in clause (i) or (ii)
being referred to herein as a “Change in Control” and the date of the
announcement referred to in clause (i) or (ii) is being referred to herein as
the “Announcement Date”), then the Conversion Price shall, effective upon the
Announcement Date and continuing through the Adjusted Conversion Price
Termination Date (as defined below), be equal to the lower of (x) the Fixed
Conversion Price and (y) a 25% discount to the Acquisition Price (as defined
below). From and after the Adjusted Conversion Price Termination Date, the
Conversion Price shall be determined as set forth in Section 1.2(a). For
purposes hereof, “Adjusted Conversion Price Termination Date” shall mean, with
respect to any proposed Change in Control for which a public announcement as
contemplated by this Section 1.2(b) has been made, the date upon which the
Borrower (in the case of clause (i) above) or the person, group or entity (in
the case of clause (ii) above) consummates or publicly announces the termination
or abandonment of the proposed Change in Control which caused this Section
1.2(b) to become operative. For purposes hereof, “Acquisition Price” shall mean
a price per share of Common Stock derived by dividing (x) the total
consideration (in cash, equity, earn-out or similar payments or otherwise) paid
or to be paid to the Borrower or its shareholders in the Change in Control
transaction by (y) the number of authorized shares of Common Stock outstanding
as of the business day prior to the Announcement Date.


1.3          Authorized and Reserved Shares. The Borrower covenants that during
the period the conversion right exists, the Borrower will reserve from its
authorized and unissued Common Stock a sufficient number of shares, free from
preemptive rights, to provide for the issuance of a number of Conversion Shares
equal to the greater of: (a) 15,000,000 shares of Common Stock or (b) the sum of
(i) the number of Conversion Shares issuable upon the full conversion of this
Note (assuming no payment of any Principal Amount or interest) as of any date
(taking into consideration any adjustments to the Conversion Price pursuant to
Section 2 hereof or otherwise) multiplied by (ii) ten (10) (the “Reserved
Amount”). The Reserved Amount shall be recalculated each month and the Company
shall notify its transfer agent and the Holder in writing by the first day of
the following month of the new Reserved Amount. In the event that the Borrower
shall be unable to reserve the entirety of the Reserved Amount (the “Reserve
Amount Failure”), the Borrower shall promptly take all actions necessary to
increase its authorized share capital to accommodate the Reserved Amount (the
“Authorized Share Increase”), including without limitation, all board of
directors actions and approvals and promptly (but no less than 60 days following
the calling and holding a special meeting of its shareholders no more than 60
days following the Reserve Amount Failure to seek approval of the
3

--------------------------------------------------------------------------------



Authorized Share Increase via the solicitation of proxies. Notwithstanding the
foregoing, in no event shall the Reserved Amount be lower than the initial
Reserved Amount, regardless of any prior conversions. The Borrower represents
that upon issuance, the Conversion Shares will be duly and validly issued, fully
paid and non-assessable. In addition, if the Borrower shall issue any securities
or make any change to its capital structure which would change the number of
Conversion Shares into which this Note shall be convertible at the then current
Conversion Price, the Borrower shall at the same time make proper provision so
that thereafter there shall be a sufficient number of shares of Common Stock
authorized and reserved, free from preemptive rights, for conversion of this
Note. The  Borrower
(i) acknowledges that it has irrevocably instructed its transfer agent to issue
certificates for the Conversion Shares or instructions to have the Conversion
Shares issued as contemplated by Section 1.4(f) hereof, and (ii) agrees that its
issuance of this Note shall constitute full authority to its officers and agents
who are charged with the duty of executing stock certificates or cause the
Company to electronically issue shares of Common Stock to execute and issue the
necessary certificates for the Conversion Shares or cause the Conversion Shares
to be issued as contemplated by Section 1.4(f) hereof in accordance with the
terms and conditions of this Note.


If, at any time the Borrower does not maintain the Reserved Amount it will be
considered an Event of Default under this Note.



1.4 Method of Conversion.



(a)          Mechanics of Conversion. This Note may be converted by the Holder
in whole or in part, on any Trading Day, at any time from time to time after the
Issue Date, by submitting to the Borrower a Notice of Conversion (by facsimile,
e-mail or other reasonable means of communication dispatched on the Conversion
Date prior to 4:00 p.m., New York, New York time). Any Notice of Conversion
submitted after 4:00 p.m., New York, New York time, shall be deemed to have been
delivered and received on the next Trading Day.


(b)          Surrender of Note Upon Conversion. Notwithstanding anything to the
contrary set forth herein, upon conversion of this Note in accordance with the
terms hereof, the Holder shall not be required to physically surrender this Note
to the Borrower unless the entire unpaid Principal Amount is so converted. The
Holder and the Borrower shall maintain records showing the Principal Amount so
converted and the dates of such conversions or shall use such other method,
reasonably satisfactory to the Holder and the Borrower, so as not to require
physical surrender of this Note upon each such conversion. In the event of any
dispute or discrepancy, such records of the Borrower shall, prima facie, be
controlling and determinative in the absence of manifest error. Notwithstanding
the foregoing, if any portion of this Note is converted as aforesaid, the Holder
may not transfer this Note unless the Holder first physically surrenders this
Note to the Borrower, whereupon the Borrower will forthwith issue and deliver
upon the order of the Holder a new Note of like tenor, registered as the Holder
(upon payment by the Holder of any applicable transfer taxes) may request,
representing in the aggregate the remaining unpaid Principal Amount of this
Note. The Holder and any assignee, by acceptance of this Note, acknowledge and
agree that, by reason of the provisions of this paragraph, following conversion
of a portion of this Note, the unpaid and unconverted Principal Amount of this
Note represented by this Note may be less than the amount stated on the face
hereof.


(c)          Payment of Taxes. The Borrower shall not be required to pay any tax
which may be payable in respect of any transfer involved in the issue and
delivery of shares of Common Stock or other securities or property on conversion
of this Note in a name other than that of the Holder (or in street name), and
the Borrower shall not be required to issue or deliver any such shares or other
securities or property unless and until the person or persons (other than the
Holder or the custodian in whose street name such shares are to be held for the
Holder’s account) requesting the issuance thereof shall have paid to the
Borrower the amount of any such tax or shall have established to the
satisfaction of the Borrower that such tax has been paid.


(d)          Delivery of Common Stock Upon Conversion. Upon receipt by the
Borrower from the Holder of a facsimile transmission or e-mail (or other
reasonable means of communication) of a Notice of Conversion meeting the
requirements for conversion as provided in this Section 1.4, the Borrower shall
issue and deliver or cause to be issued and delivered to or upon the order of
the Holder certificates for the Conversion Shares (or cause the electronic
delivery of the Conversion Shares as contemplated by Section 1.4(f) hereof)
within one (1) Trading Day after such receipt (the “Deadline”) (and, solely in
the case of conversion of the entire unpaid Principal Amount and interest
(including any Default Interest) under this Note, surrender of this Note). If
the Company shall fail for any reason or for no reason to issue to the Holder on
or prior to the Deadline a certificate for the number of  Conversion
4

--------------------------------------------------------------------------------



Shares or to which the Holder is entitled hereunder and register such Conversion
Shares on the Company’s share register or to credit the Holder’s balance account
with DTC (as defined below) for such number of Conversion Shares to which the
Holder is entitled upon the Holder’s conversion of this Note (a “Conversion
Failure”), then, in addition to all other remedies available to the Holder, (i)
the Company shall pay in cash to the Holder on each day after the Deadline and
during such Conversion Failure an amount equal to 2.0% of the product of (A) the
sum of the number of Conversion Shares not issued to the Holder on or prior to
the Deadline and to which the Holder is entitled and (B) the closing sale price
of the Common Stock on the Trading Day immediately preceding the last possible
date which the Company could have issued such Conversion Shares to the Holder
without violating this Section 1.4(d); and (ii) the Holder, upon written notice
to the Company, may void its Notice of Conversion with respect to, and retain or
have returned, as the case may be, any portion of this Note that has not been
converted pursuant to such Notice of Conversion; provided that the voiding of an
Notice of Conversion shall not affect the Company’s obligations to make any
payments which have accrued prior to the date of such notice. In addition to the
foregoing, if on or prior to the Deadline the Company shall fail to issue and
deliver a certificate to the Holder and register such Conversion Shares on the
Company’s share register or credit the Holder’s balance account with DTC for the
number of Conversion Shares to which the Holder is entitled upon the Holder’s
exercise hereunder or pursuant to the Company’s obligation pursuant to clause
(ii) below, and if on or after such Trading Day the Holder purchases (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of shares of Common Stock issuable upon
such exercise that the Holder anticipated receiving from the Company, then the
Company shall, within three (3) Trading Days after the Holder’s request and in
the Holder’s discretion, either (i) pay cash to the Holder in an amount equal to
the Holder’s total purchase price (including brokerage commissions and other
reasonable and customary out-of-pocket expenses, if any) for the shares of
Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such certificate (and to issue such Conversion Shares) or
credit such Holder’s balance account with DTC for such Conversion Shares shall
terminate, or (ii) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such Conversion Shares or credit such
Holder’s balance account with DTC and pay cash to the Holder in an amount equal
to the excess (if any) of the Buy-In Price over the product of (A) such number
of shares of Common Stock, times (B) the closing sales price of the Common Stock
on the date of exercise. Nothing shall limit the Holder’s right to pursue any
other remedies available to it hereunder, at law or in equity, including,
without limitation, a decree of specific performance and/or injunctive relief
with respect to the Company’s failure to timely deliver certificates
representing the Conversion Shares (or to electronically deliver such Conversion
Shares) upon the conversion of this Note as required pursuant to the terms
hereof.


(e)          Obligation of Borrower to Deliver Common Stock. Upon receipt by the
Borrower of a Notice of Conversion, the Holder shall be deemed to be the holder
of record of the Conversion Shares issuable upon such conversion, the
outstanding Principal Amount and interest (including any Default Interest) under
this Note shall be reduced to reflect such conversion, and, unless the Borrower
defaults on its obligations under this Article I, all rights with respect to the
portion of this Note being so converted shall forthwith terminate except the
right to receive the Common Stock or other securities, cash or other assets, as
herein provided, on such conversion. If the Holder shall have given a Notice of
Conversion as provided herein, the Borrower’s obligation to issue and deliver
the certificates for the Conversion Shares (or cause the electronic delivery of
the Conversion Shares as contemplated by Section 1.4(f) hereof) shall be
absolute and unconditional, irrespective of the absence of any action by the
Holder to enforce the same, any waiver or consent with respect to any provision
thereof, the recovery of any judgment against any person or any action to
enforce the same, any failure or delay in the enforcement of any other
obligation of the Borrower to the holder of record, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder of any obligation to the Borrower, and irrespective of any other
circumstance which might otherwise limit such obligation of the Borrower to the
Holder in connection with such conversion. The Conversion Date specified in the
Notice of Conversion shall be the Conversion Date so long as the Notice of
Conversion is received by the Borrower before 6:00 p.m., New York, New York
time, on such date.


(f)  Delivery of Conversion Shares by Electronic Transfer. In lieu of delivering
physical certificates representing the Conversion Shares issuable upon
conversion hereof, provided the Borrower is participating in the Depository
Trust Company (“DTC”) Fast Automated Securities Transfer or Deposit/Withdrawal
at Custodian programs, upon request of the Holder and its compliance with the
provisions contained in Section 1.1 and in this Section 1.4, the Borrower shall
use its best efforts to cause its transfer agent to electronically transmit the
Conversion Shares issuable upon conversion hereof to the Holder by crediting the
account of Holder’s Prime Broker with DTC through its Deposit Withdrawal Agent
Commission system.
5

--------------------------------------------------------------------------------



1.5          Concerning the Shares. The Conversion Shares issuable upon
conversion of this Note may not be sold or transferred unless (i) such shares
are sold pursuant to an effective registration statement under the 1933 Act or
(ii) the Borrower or its transfer agent shall have been furnished with an
opinion of counsel (which opinion shall be the Legal Counsel Opinion (as defined
in the Purchase Agreement)) to the effect that the shares to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration or (iii) such shares are sold or transferred pursuant to Rule 144,
Rule 144A or Regulation S or (iv) such shares are transferred to an “affiliate”
(as defined in Rule 144) of the Borrower who agrees to sell or otherwise
transfer the shares only in accordance with this Section 1.5 and who is an
Accredited Investor (as defined in the Purchase Agreement). Except as otherwise
provided in the Purchase Agreement (and subject to the removal provisions set
forth below), until such time as the Conversion Shares have been registered
under the 1933 Act or otherwise may be sold pursuant to Rule 144, Rule 144A or
Regulation S without any restriction as to the number of securities as of a
particular date that can then be immediately sold, each certificate for the
Conversion Shares that has not been so included in an effective registration
statement or that has not been sold pursuant to an effective registration
statement or an exemption that permits removal of the legend, shall bear a
legend substantially in the following form, as appropriate:


“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH MAY BE THE LEGAL COUNSEL OPINION (AS DEFINED IN THE PURCHASE
AGREEMENT)), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144, RULE 144A OR REGULATION
S UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED
IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.”


The legend set forth above shall be removed and the Company shall issue to the
Holder a certificate for the applicable Conversion Shares without such legend
upon which it is stamped or (as requested by the Holder) issue the applicable
Conversion Shares by electronic delivery by crediting the account of such
holder’s broker with DTC, if, unless otherwise required by applicable state
securities laws: (a) such Conversion Shares are registered for sale under an
effective registration statement filed under the 1933 Act or otherwise may be
sold pursuant to Rule 144, Rule 144A or Regulation S without any restriction as
to the number of securities as of a particular date that can then be immediately
sold, or (b) the Company or the Holder provides the Legal Counsel Opinion (as
contemplated by and in accordance with Section 4(m) of the Purchase Agreement)
to the effect that a public sale or transfer of such Conversion Shares may be
made without registration under the 1933 Act, which opinion shall be accepted by
the Company so that the sale or transfer is effected. The Company shall be
responsible for the fees of its transfer agent and all DTC fees associated with
any such issuance. The Holder agrees to sell all Conversion Shares, including
those represented by a certificate(s) from which the legend has been removed, in
compliance with applicable prospectus delivery requirements, if any. In the
event that the Company does not accept the opinion of counsel provided by the
Holder with respect to the transfer of Conversion Shares pursuant to an
exemption from registration, such as Rule 144, Rule 144A or Regulation S, at the
Deadline, notwithstanding that the conditions of Rule 144, Rule 144A or
Regulation S, as applicable, have been met, it will be considered an Event of
Default under this Note.



1.6 Effect of Certain Events.



(a)          Effect of Merger, Consolidation, Etc. At the option of the Holder,
the sale, conveyance or disposition of all or substantially all of the assets of
the Borrower, or the consolidation, merger or other business combination of the
Borrower with or into any other Person (as defined below) or Persons when the
Borrower is not the survivor shall either: (i) be deemed to be an Event of
Default (as defined in Article III) pursuant to which the Borrower shall be
required to pay to the Holder upon the consummation of and as a condition to
such transaction an amount equal to the Principal Amount plus accrued and unpaid
interest or (ii) be treated pursuant to Section 1.6(b)
6

--------------------------------------------------------------------------------



hereof. “Person” shall mean any individual, corporation, limited liability
company, partnership, association, trust or other entity or organization.


(b)          Adjustment Due to Merger, Consolidation, Etc. If, at any time when
this Note is issued and outstanding and prior to conversion of all of this Note,
there shall be any merger, consolidation, exchange of shares, recapitalization,
reorganization, or other similar event, as a result of which shares of Common
Stock of the Borrower shall be changed into the same or a different number of
shares of another class or classes of stock or securities of the Borrower or
another entity, or in case of any sale or conveyance of all or substantially all
of the assets of the Borrower other than in connection with a plan of complete
liquidation of the Borrower, then the Holder of this Note shall thereafter have
the right to receive upon conversion of this Note, upon the basis and upon the
terms and conditions specified herein and in lieu of the shares of Common Stock
immediately theretofore issuable upon conversion, such stock, securities or
assets which the Holder would have been entitled to receive in such transaction
had this Note been converted in full immediately prior to such transaction
(without regard to any limitations on conversion set forth herein), and in any
such case appropriate provisions shall be made with respect to the rights and
interests of the Holder of this Note to the end that the provisions hereof
(including, without limitation, provisions for adjustment of the Conversion
Price and of the number of shares issuable upon conversion of the Note) shall
thereafter be applicable, as nearly as may be practicable in relation to any
securities or assets thereafter deliverable upon the conversion hereof. The
Borrower shall not affect any transaction described in this Section 1.6(b)
unless (a) it first gives, to the extent practicable, at least thirty (30) days
prior written notice (but in any event at least fifteen (15) days prior written
notice) of the record date of the special meeting of shareholders to approve, or
if there is no such record date, the consummation of, such merger,
consolidation, exchange of shares, recapitalization, reorganization or other
similar event or sale of assets (during which time the Holder shall be entitled
to convert this Note) and (b) the resulting successor or acquiring entity (if
not the Borrower) assumes by written instrument the obligations of this Section
1.6(b). The above provisions shall similarly apply to successive consolidations,
mergers, sales, transfers or share exchanges.


(c)          Adjustment Due to Distribution. If the Borrower shall declare or
make any distribution of its assets (or rights to acquire its assets) to holders
of Common Stock as a dividend, stock repurchase, by way of return of capital or
otherwise (including any dividend or distribution to the Borrower’s shareholders
in cash or shares (or rights to acquire shares) of capital stock of a subsidiary
(i.e., a spin-off)) (a “Distribution”), then the Holder of this Note shall be
entitled, upon any conversion of this Note after the date of record for
determining shareholders entitled to such Distribution, to receive the amount of
such assets which would have been payable to the Holder with respect to the
shares of Common Stock issuable upon such conversion had such Holder been the
holder of such shares of Common Stock on the record date for the determination
of shareholders entitled to such Distribution.


(d)          Purchase Rights. If, at any time when all or any portion of this
Note is issued and outstanding, the Borrower issues any convertible securities
or rights to purchase stock, warrants, securities or other property (the
“Purchase Rights”) pro rata to the record holders of any class of Common Stock,
then the Holder of this Note will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which such
Holder could have acquired if such Holder had held the number of shares of
Common Stock acquirable upon complete conversion of this Note (without regard to
any limitations on conversion contained herein) immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights
or, if no such record is taken, the date as of which the record holders of
Common Stock are to be determined for the grant, issue or sale of such Purchase
Rights.


(e)    Dilutive Issuance. If the Borrower, at any time while this Note or any
amounts due hereunder are outstanding, issues, sells or grants (or has issued,
sold or granted as of the Issue Date, as the case may be) any option to
purchase, or sells or grants any right to reprice, or otherwise disposes of, or
issues (or has sold or issued, as the case may be, or announces any sale, grant
or any option to purchase or other disposition), any Common Stock or other
securities convertible into, exercisable for, or otherwise entitle any person or
entity the right to acquire, shares of Common Stock (including, without
limitation, upon conversion of any convertible notes or warrants outstanding as
of or following the Issue Date), in each or any case at an effective price per
share that is lower than the then Fixed Conversion Price (such lower price, the
“Base Conversion Price” and such issuances, collectively, a “Dilutive Issuance”)
(it being agreed that if the holder of the Common Stock or other securities so
issued shall at any time, whether by operation of purchase price adjustments,
reset provisions, floating conversion, exercise or exchange prices or otherwise,
or due to warrants, options or rights per share which are issued in connection
with such issuance,
7

--------------------------------------------------------------------------------



be entitled to receive shares of Common Stock at an effective price per share
that is lower than the Fixed Conversion Price, such issuance shall be deemed to
have occurred for less than the Conversion Price on such date of the Dilutive
Issuance), then the Fixed Conversion Price shall be reduced to a price equal the
Base Conversion Price. Such adjustment shall be made whenever such Common Stock
or other securities are issued. Notwithstanding the foregoing, no adjustment
will be made under this Section 1.6(e) in respect of an Exempt Issuance. In the
event of an issuance of securities involving multiple tranches or closings, any
adjustment pursuant to this Section 1.6(e) shall be calculated as if all such
securities were issued at the initial closing.


An “Exempt Issuance” shall mean the issuance of (a) shares of Common Stock or
other securities to employees, officers or directors of the Company pursuant to
any stock or option or similar equity incentive plan duly adopted for such
purpose, by a majority of the non-employee members of the Company’s Board of
Directors or a majority of the members of a committee of non-employee directors
established for such purpose in a manner which is consistent with the Company’s
prior business practices; (b) securities issued pursuant to a merger,
consolidation, acquisition or similar business combination approved by a
majority of the disinterested directors of the Company, provided that any such
issuance shall only be to a Person (or to the equityholders of a Person) which
is, itself or through its subsidiaries, an operating company or an owner of an
asset in a business synergistic with the business of the Company and shall
provide to the Company additional benefits in addition to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities; (c) securities issued pursuant to
any equipment loan or leasing arrangement, real property leasing arrangement or
debt financing from a bank or similar financial institution approved by a
majority of the disinterested directors of the Company; or (d) securities issued
with respect to which the Holder waives its rights in writing under this Section
1.6(e).


(f)  Notice of Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Price as a result of the events described in this
Section 1.6, the Borrower, at its expense, shall promptly compute such
adjustment or readjustment and prepare and furnish to the Holder a certificate
setting forth such adjustment or readjustment and showing in detail the facts
upon which such adjustment or readjustment is based. The Borrower shall, upon
the written request at any time of the Holder, furnish to such Holder a like
certificate setting forth (i) such adjustment or readjustment, (ii) the
Conversion Price at the time in effect and (iii) the number of shares of Common
Stock and the amount, if any, of other securities or property which at the time
would be received upon conversion of the Note.


1.7          Trading Market Limitations. Unless permitted by the applicable
rules and regulations of the principal securities market on which the Common
Stock is then listed or traded, in no event shall the Borrower issue upon
conversion of or otherwise pursuant to this Note more than the maximum number of
shares of Common Stock that the Borrower can issue pursuant to any rule of the
principal United States securities market on which the Common Stock is then
traded (the “Maximum Share Amount”), which shall be 4.99% of the total shares
outstanding on the Initial Closing Date (as defined in the Purchase Agreement),
subject to equitable adjustment from time to time for stock splits, stock
dividends, combinations, capital reorganizations and similar events relating to
the Common Stock occurring after the Issue Date. Once the Maximum Share Amount
has been issued, if the Borrower fails to eliminate any prohibitions under
applicable law or the rules or regulations of any stock exchange, interdealer
quotation system or other self-regulatory organization with jurisdiction over
the Borrower or any of its securities on the Borrower’s ability to issue shares
of Common Stock in excess of the Maximum Share Amount, in lieu of any further
right to convert this Note, this will be considered an Event of Default under
Section 3.3 of the Note.


1.8    Status as Shareholder. Upon submission of a Notice of Conversion by a
Holder, (i) the Conversion Shares covered thereby (other than the Conversion
Shares, if any, which cannot be issued because their issuance would exceed such
Holder’s allocated portion of the Reserved Amount or Maximum Share Amount) shall
be deemed converted into shares of Common Stock and (ii) the Holder’s rights as
a Holder of such converted portion of this Note shall cease and terminate,
excepting only the right to receive certificates for such shares of Common Stock
and to any remedies provided herein or otherwise available at law or in equity
to such Holder because of a failure by the Borrower to comply with the terms of
this Note. Notwithstanding the foregoing, if a Holder has not received
certificates for all shares of Common Stock prior to the tenth (10th) business
day after the expiration of the Deadline with respect to a conversion of any
portion of this Note for any reason, then (unless the Holder otherwise elects to
retain its status as a holder of Common Stock by so notifying the Borrower) the
Holder shall regain the rights of a Holder of this Note with respect to such
unconverted portions of this Note and the Borrower shall, as soon as
8

--------------------------------------------------------------------------------



practicable, return such unconverted Note to the Holder or, if the Note has not
been surrendered, adjust its records to reflect that such portion of this Note
has not been converted. In all cases, the Holder shall retain all of its rights
and remedies for the Borrower’s failure to convert this Note.


1.9          Prepayment or Repayment. Notwithstanding anything to the contrary
contained in this Note, at any time prior to or as of or on (but not following)
the Maturity Date, the Borrower shall have the right, exercisable on not less
than three (3) Trading Days prior written notice to the Holder of the Note, to
prepay or repay the outstanding Principal Amount and interest (including any
Default Interest) under this Note, in whole or in part, in accordance with this
Section 1.9. Any notice of prepayment or repayment hereunder (an “Optional
Prepayment Notice”) shall be delivered to the Holder of the Note at its
registered addresses and shall state: (1) that the Borrower is exercising its
right to prepay or repay the Note, and (2) the date of prepayment or repayment
which shall be not more than three (3) Trading Days from the date of the
Optional Prepayment Notice. On the date fixed for prepayment or repayment (the
“Optional Prepayment Date”), the Borrower shall make payment of the Optional
Prepayment Amount (as defined below) to or upon the order of the Holder as
specified by the Holder in writing to the Borrower at least one (1) business day
prior to the Optional Prepayment Date. If the Borrower exercises its right to
prepay or repay the Note, the Borrower shall make payment to the Holder of an
amount in cash (the “Optional Prepayment Amount”) equal to the sum of: (w) 125%
multiplied by the Principal Amount plus (x) accrued and unpaid interest on the
Principal Amount to the Optional Prepayment Date plus (y) Default Interest, if
any, on the amounts referred to in clauses (w) and (x).


1.10          Repayment from Financing Proceeds. While any portion of the
outstanding Principal Amount and interest (including Default Interest) under
this Note are due and owning, if the Company receives cash proceeds from any
source or series of related or unrelated sources, including but not limited to,
from the issuance of equity or debt or the conversion of outstanding warrants,
or the issuance of shares pursuant to an equity line of credit, of the Borrower,
the Borrower shall, within one (1) business day of Borrower’s receipt of such
proceeds, inform the Holder of such receipt, following which the Holder shall
have the right in its sole discretion to require the Borrower to immediately
apply all or any portion of such proceeds to repay all or any portion of the
outstanding Principal Amount and interest (including Default Interest) under
this Note. Failure of the Borrower to comply with this provision shall
constitute an Event of Default. In the event that such proceeds are received by
the Holder prior to or on the Maturity Date, the required prepayment shall be
subject to the terms of Section 1.9 herein.


ARTICLE II. RANKING AND CERTAIN COVENANTS


2.1          Ranking. The obligations of the Borrower under this Note shall rank
senior with respect to all existing Indebtedness of the Borrower as of the Issue
Date and to any and all Indebtedness incurred as of or following the Issue Date.


2.2          Other Indebtedness. So long as the Borrower shall have any
obligation under this Note, the Borrower shall not (directly or indirectly
through any Subsidiary or affiliate) incur or suffer to exist or guarantee any
Indebtedness that is senior to or pari passu with (in priority of payment and
performance) the Borrower’s obligations hereunder. As used in this Section 2.2,
the term “Borrower” means any Subsidiary of the Borrower. As used herein, the
term “Indebtedness” means (a) all indebtedness of the Borrower for borrowed
money or for the deferred purchase price of property or services, including any
type of letters of credit, but not including deferred purchase price obligations
in place as of the Issue Date and as disclosed in the SEC Documents or
obligations to trade creditors incurred in the ordinary course of business, (b)
all obligations of the Borrower evidenced by notes, bonds, debentures or other
similar instruments, (c) purchase money indebtedness hereafter incurred by the
Borrower to finance the purchase of fixed or capital assets, including all
capital lease obligations of the Borrower which do not exceed the purchase price
of the assets funded, (d) all guarantee obligations of the Borrower in respect
of obligations of the kind referred to in clauses (a) through (c) above that the
Borrower would not be permitted to incur or enter into, and (e) all obligations
of the kind referred to in clauses (a) through (d) above that the Borrower is
not permitted to incur or enter into that are secured and/or unsecured by (or
for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured and/or unsecured by) any lien or encumbrance on
property (including accounts and contract rights) owned by the Borrower, whether
or not the Borrower has assumed or become liable for the payment of such
obligation.


2.3          Distributions on Capital Stock. So long as the Borrower shall have
any obligation under this Note, the Borrower shall not without the Holder’s
written consent (a) pay, declare or set apart for such payment, any
9

--------------------------------------------------------------------------------



dividend or other distribution (whether in cash, property or other securities)
on shares of capital stock other than dividends on shares of Common Stock solely
in the form of additional shares of Common Stock or (b) directly or indirectly
or through any subsidiary make any other payment or distribution in respect of
its capital stock except for distributions pursuant to any shareholders’ rights
plan which is approved by a majority of the Borrower’s disinterested directors.


2.4          Restriction on Stock Repurchases. So long as the Borrower shall
have any obligation under this Note, the Borrower shall not without the Holder’s
written consent redeem, repurchase or otherwise acquire (whether for cash or in
exchange for property or other securities or otherwise) in any one transaction
or series of related transactions any shares of capital stock of the Borrower or
any warrants, rights or options to purchase or acquire any such shares or any
subordinated indebtedness of Borrower.


2.5          Sale of Assets. So long as the Borrower shall have any obligation
under this Note, the Borrower shall not, without the Holder’s written consent,
sell, lease or otherwise dispose of any significant portion of its assets
outside the ordinary course of business. Any consent to the disposition of any
assets may be conditioned on a specified use of the proceeds of disposition.


2.6          Advances and Loans. So long as the Borrower shall have any
obligation under this Note, the Borrower shall not, without the Holder’s written
consent, lend money, give credit or make advances to or enter into any
transaction with any person, firm, joint venture or corporation, including,
without limitation, officers, directors, employees, subsidiaries and affiliates
of the Borrower, except loans, credits or advances (a) in existence or committed
on the Issue Date and which the Borrower has informed Holder in writing prior to
the Issue Date, (b) in regard to transaction with unaffiliated third parties
only (i.e., not officers, directors, employees, subsidiaries or affiliates) made
in the ordinary course of business or (c) in regard to transactions with
unaffiliated third parties only (i.e., not officers, directors, employees,
subsidiaries or affiliates) not in excess of $50,000. While the Notes are
outstanding, no cash payments shall be made to affiliated or related parties
(i.e., officers, directors, employees, subsidiaries or affiliates) of the
Company on account of indebtedness or accrued amounts to such parties.


2.7          Preservation of Business and Existence, etc. So long as the
Borrower shall have any obligation under this Note, the Borrower shall not,
without the Holder’s written consent, change the nature of its business. In
addition, so long as the Borrower shall have any obligation under this Note, the
Borrower shall maintain and preserve, and cause each of its Subsidiaries to
maintain and preserve, its existence, rights and privileges, and become or
remain, and cause each of its Subsidiaries (other than dormant Subsidiaries that
have no or minimum assets) to become or remain, duly qualified and in good
standing in each jurisdiction in which the character of the properties owned or
leased by it or in which the transaction of its business makes such
qualification necessary. Furthermore, so long as the Borrower shall have any
obligation under this Note, the Borrower shall not, without the Holder’s written
consent,
(i)          sell, divest, acquire or change the structure of any material
assets other than in the ordinary course of business or
(ii)          solicit any offers for, respond to any unsolicited offers for, or
conduct any negotiations with, any other person or entity with respect to any
variable rate transaction or investment.


2.8          Noncircumvention. The Company hereby covenants and agrees that the
Company will not, by amendment of its Certificate or Articles of Incorporation
or Bylaws, or through any reorganization, transfer of assets, consolidation,
merger, scheme of arrangement, dissolution, issue or sale of securities, or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Note, and will at all times in good faith carry out all
the provisions of this Note and take all action as may be required to protect
the rights of the Holder.


2.9    Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note.


ARTICLE III. EVENTS OF DEFAULT


It shall be considered an event of default if any of the following events listed
in this Article III (each, an “Event of Default”) shall occur; provided,
however, that, except in the case of the Events of Default listed in Sections
10

--------------------------------------------------------------------------------



3.1, 3.2, 3.4, 3.5, 3.7, 3.9, 3.10, 3.11, 3.16, 3.17, 3.18, 3.19 or 3.20 below,
the Borrower shall have five (5) business days to cure such Event of Default
unless a lesser number of days is required pursuant to the provisions of this
Article III:


3.1          Failure to Pay Principal or Interest. The Borrower fails to pay the
Principal Amount hereof or interest thereon when due on this Note, whether at
maturity, upon acceleration or otherwise.


3.2          Conversion and the Shares. The Borrower (i) fails to issue
Conversion Shares to the Holder (or announces or threatens in writing that it
will not honor its obligation to do so) upon exercise by the Holder of the
conversion rights of the Holder in accordance with the terms of this Note, (ii)
fails to transfer or cause its transfer agent to transfer (issue)
(electronically or in certificated form) any certificate for the Conversion
Shares issuable to the Holder upon conversion of or otherwise pursuant to this
Note as and when required by this Note, or (iii) the Borrower directs its
transfer agent not to transfer or delays, impairs, and/or hinders its transfer
agent in transferring (or issuing) (electronically or in certificated form) any
certificate for the Conversion Shares issuable to the Holder upon conversion of
or otherwise pursuant to this Note as and when required by this Note, or fails
to remove (or directs its transfer agent not to remove or impairs, delays,
and/or hinders its transfer agent from removing) any restrictive legend (or to
withdraw any stop transfer instructions in respect thereof) on any certificate
for any Conversion Shares issued to the Holder upon conversion of or otherwise
pursuant to this Note as and when required by this Note (or makes any written
announcement, statement or threat that it does not intend to honor the
obligations described in this paragraph) and any such failure shall continue
uncured (or any written announcement, statement or threat not to honor its
obligations shall not be rescinded in writing) for three (3) business days after
the Holder shall have delivered a Notice of Conversion. It is an obligation of
the Borrower to remain current in its obligations to its transfer agent. It
shall be an event of default of this Note, if a conversion of this Note is
delayed, hindered or frustrated due to a balance owed by the Borrower to its
transfer agent. If at the option of the Holder, the Holder advances any funds to
the Borrower’s transfer agent in order to process a conversion, such advanced
funds shall be paid by the Borrower to the Holder within forty eight (48) hours
of a demand from the Holder.


3.3          Breach of Agreements and Covenants. The Borrower breaches any
material agreement, covenant or other material term or condition contained in
the Purchase Agreement, this Note, or in any agreement, statement or certificate
given in writing pursuant hereto or in connection herewith or therewith.


3.4          Breach of Representations and Warranties. Any representation or
warranty of the Borrower made in the Purchase Agreement, this Note, or in any
agreement, statement or certificate given in writing pursuant hereto or in
connection herewith or therewith shall be false or misleading in any material
respect when made and the breach of which has (or with the passage of time will
have) a material adverse effect on the rights of the Holder with respect to this
Note or the Purchase Agreement.


3.5          Receiver or Trustee. The Borrower or any subsidiary of the Borrower
shall make an assignment for the benefit of creditors, or apply for or consent
to the appointment of a receiver or trustee for it or for a substantial part of
its property or business, or such a receiver or trustee shall otherwise be
appointed.


3.6          Judgments. Any money judgment, writ or similar process shall be
entered or filed against the Borrower or any subsidiary of the Borrower or any
of its property or other assets for more than $50,000, and shall remain
unvacated, unbonded or unstayed for a period of twenty (20) days unless
otherwise consented to by the Holder, which consent will not be unreasonably
withheld.


3.7    Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings, voluntary or involuntary, for relief under any
bankruptcy law or any law for the relief of debtors shall be instituted by or
against the Borrower or any subsidiary of the Borrower.


3.8          Delisting of Common Stock. The Borrower shall fail to maintain the
listing of the Common Stock on at least one of the Over the Counter Bulletin
Board, the OTCQB Market or any level of the Nasdaq Stock Market or the New York
Stock Exchange (including the NYSE MKT).


3.9          Failure to Comply with the 1934 Act. The Borrower shall fail to
comply with the reporting requirements of the 1934 Act and/or the Borrower shall
cease to be subject to the reporting requirements of the 1934
11

--------------------------------------------------------------------------------



Act. It shall be an Event of Default under this Section 3.9 if the Borrower
shall file any Notification of Late Filing on Form 12b-25 with the SEC.



3.10 Liquidation. Any dissolution, liquidation, or winding up of Borrower or any
substantial portion

of its business.


3.11          Cessation of Operations. Any cessation of operations by Borrower
or Borrower admits it is otherwise generally unable to pay its debts as such
debts become due, provided, however, that any disclosure of the Borrower’s
ability to continue as a “going concern” shall not be an admission that the
Borrower cannot pay its debts as they become due.


3.12          Maintenance of Assets. The failure by Borrower to maintain any
material intellectual property rights, personal, real property or other assets
which are necessary to conduct its business (whether now or in the future).


3.13          Financial Statement Restatement. The restatement of any financial
statements filed by the Borrower with the SEC for any date or period from two
years prior to the Issue Date of this Note and until this Note is no longer
outstanding, if the result of such restatement would, by comparison to the
unrestated financial statement, have constituted a material adverse effect on
the rights of the Holder with respect to this Note or the Purchase Agreement.



3.14 Reverse Splits. The Borrower effectuates a reverse split of its Common
Stock without twenty

(20) days prior written notice to the Holder.


3.15          Replacement of Transfer Agent. In the event that the Borrower
proposes to replace its transfer agent, the Borrower fails to provide, prior to
the effective date of such replacement, a fully executed Irrevocable Transfer
Agent Instructions in a form agreed to by the Holder (including but not limited
to the provision to irrevocably reserve shares of Common Stock in the Reserved
Amount) signed by the successor transfer agent to Borrower and the Borrower.


3.16           DTC “Chill”. The DTC places a “chill” (i.e. a restriction placed
by DTC on one or more of DTC’s services, such as limiting a DTC participant’s
ability to make a deposit or withdrawal of the security at DTC) on any of the
Borrower’s securities.


3.17          Illegality. Any court of competent jurisdiction issues an order
declaring this Note, the Purchase Agreement or any provision hereunder or
thereunder to be illegal.


3.18. DWAC Eligibility. In addition to the Event of Default in Section 3.16, the
Common Stock is otherwise not eligible for trading through the DTC’s Fast
Automated Securities Transfer or Deposit/Withdrawal at Custodian programs.


3.19          Cross-Default. The declaration of an event of default by any
lender or other extender of credit to the Company under any notes, loans,
agreements or other instruments of the Company evidencing any Indebtedness of
the Company (including those filed as exhibits to or described in the Company’s
filings with the SEC), after the passage of all applicable notice and cure or
grace periods.


3.20          Equity Lines. The Borrower (i) issues shares of Common Stock
pursuant to an equity line of credit of the Company (whether now existing or
entered into in the future) at a price below $0.50 per share or (ii) adjusts
downward the “floor price” at which shares of Common Stock can be issued under
an equity line of credit (whether now existing or entered into in the future).


3.21          Rights and Remedies Upon an Event of Default. Subject to
applicable cure periods specifically provided for herein, upon the occurrence
and during the continuation of any Event of Default specified in this Article
III, exercisable through the delivery of written notice to the Borrower by the
Holder (the “Default Notice”) (provided, however, that no Default Notice need be
provided by the Holder and no notice and no cure period shall apply in the case
of the Events of Default specified in Sections 3.1, 3.2, 3.4, 3.5, 3.7, 3.9,
3.10, 3.11, 3.16, 3.17, 3.18, 3.19 or 3.20
12

--------------------------------------------------------------------------------



above), this Note shall become immediately due and payable and the Borrower
shall pay to the Holder, in full satisfaction of its obligations hereunder, an
amount equal to 145% of the Principal Amount then outstanding plus accrued
interest (including any Default Interest) through the date of full repayment.
Holder may, in its sole discretion, determine to accept payment part in Common
Stock and part in cash. For purposes of payments in Common Stock, the conversion
formula set forth in Section 1.2 shall apply. Upon an uncured Event of Default,
all amounts payable hereunder shall immediately become due and payable, all
without demand, presentment or notice, all of which hereby are expressly waived
by the Borrower, together with all costs, including, without limitation, legal
fees and expenses, of collection, and the Holder shall be entitled to exercise
all other rights and remedies available at law or in equity including, without
limitation, those set forth in Section 3.22 below.


3.22           Holder’s Right to Confession of Judgment. Upon the occurrence and
during the continuation of any Event of Default, and in addition to any other
right or remedy of the Holder hereunder, under the Purchase Agreement or
otherwise at law or in equity, the Borrower hereby irrevocably authorizes and
empowers Holder or its legal counsel, each as the Borrower’s attorney-in-fact,
to appear ex parte and without notice to the Borrower to confess judgment
against the Borrower for the unpaid amount of this Note as evidenced by the
Affidavit of Confession of Judgment signed by the Borrower as of the Issue Date
and to be completed by the Holder or its counsel pursuant to the foregoing power
of attorney (which power is coupled with an interest), a copy of which is
attached as Exhibit B hereto (the “Affidavit”). The Affidavit shall set forth
the amount then due hereunder, plus attorney’s fees and cost of suit, and to
release all errors, and waive all rights of appeal. The Borrower waives the
right to contest Holder’s rights under this Section 3.22, including without
limitation the right to any stay of execution and the benefit of all exemption
laws now or hereafter in effect. No single exercise of the foregoing right and
power to confess judgment will be deemed to exhaust such power, whether or not
any such exercise shall be held by any court to be invalid, voidable, or void,
and such power shall continue undiminished and may be exercised from time to
time as the Holder may elect until all amounts owing on this Note have been paid
in full.


ARTICLE IV. MISCELLANEOUS


4.1          Failure or Indulgence Not Waiver. No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privileges. All rights and remedies of the Holder
existing hereunder are cumulative to, and not exclusive of, any rights or
remedies otherwise available.


4.2          Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, e-mail or facsimile,
addressed as set forth below or to such other address as such party shall have
specified most recently by written notice. Any notice or other communication
required or permitted to be given hereunder shall be deemed effective (a) upon
hand delivery or delivery by e-mail or facsimile, with accurate confirmation
generated by the transmitting facsimile machine, at the address or number
designated below (if delivered on a business day during normal business hours
where such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (b) on the second business day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
The addresses for such communications shall be:


If to the Borrower, to:


Indoor Harvest Corp. 5300 East Freeway Suite A Houston, Texas 77020 Attention:
Chad Sykes
e-mail: ccsykes@indoorharvest.com
13

--------------------------------------------------------------------------------



If to the Holder:


FirstFire Global Opportunities Fund L.L.C.
1040 1st Avenue, Suite 190 New York, NY 10022 Attention: Eli Fireman
e-mail: eli@firstfirecapital.com


With a copy by e-mail only to (which copy shall not constitute notice):


Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas New York, NY 10105
Attn: Lawrence A. Rosenbloom, Esq. e-mail: lrosenbloom@egsllp.com


4.3          Amendments. This Note and any provision hereof may only be amended
by an instrument in writing signed by the Borrower and the Holder. The term
“Note” and all reference thereto, as used throughout this instrument, shall mean
this instrument as originally executed, or if later amended or supplemented,
then as so amended or supplemented.


4.4          Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to be the benefit of the Holder and its
successors and assigns. Each transferee of this Note must be an “Accredited
Investor” (as defined in the Purchase Agreement). Notwithstanding anything in
this Note to the contrary, this Note may be pledged as collateral in connection
with a bona fide margin account or other lending arrangement.


4.5          Cost of Collection. If default is made in the payment of this Note,
the Borrower shall pay the Holder hereof costs of collection, including
reasonable attorneys’ fees.


4.6    Governing  Law;  Venue;  Attorney’s  Fees. This Note shall   be
governed   by  and construed in accordance with the laws of the State of New
York without regard to principles of conflicts of laws. Any action brought by
either party against the other concerning the transactions contemplated by this
Note or any other agreement, certificate, instrument or document contemplated
hereby shall be brought only in the state courts of New York or in the federal
courts located in the state and county of New York. The Borrower hereby
irrevocably waives any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. THE BORROWER HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS NOTE OR ANY TRANSACTIONS CONTEMPLATED HEREBY. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any suit, action or proceeding in connection with this Note or
any other agreement, certificate, instrument or document contemplated hereby or
thereby by mailing a copy thereof via registered or certified mail or overnight
delivery (with evidence of delivery) to such party at the address in effect for
notices to it under this Note and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. The prevailing party in any action or dispute brought
in connection with this the Note or any other agreement, certificate, instrument
or document contemplated hereby or thereby shall be entitled to recover from the
other party its reasonable attorney’s fees and costs.


4.7          Certain Amounts. Whenever pursuant to this Note the Borrower is
required to pay an amount in excess of the outstanding Principal Amount (or the
portion thereof required to be paid at that time) plus accrued and unpaid
interest plus Default Interest on such interest, the Borrower and the Holder
agree that the actual damages to the Holder from the receipt of cash payment on
this Note may be difficult to determine and the amount to be so paid by the
Borrower represents stipulated damages and not a penalty and is intended to
compensate the Holder in part for loss of the opportunity to convert this Note
and to earn a return from the sale of shares of Common Stock acquired upon
conversion of this Note at a price in excess of the price paid for such shares
pursuant to this Note. The Borrower
14

--------------------------------------------------------------------------------



and the Holder hereby agree that such amount of stipulated damages is not
plainly disproportionate to the possible loss to the Holder from the receipt of
a cash payment without the opportunity to convert this Note into shares of
Common Stock.


4.8          Purchase Agreement. The Company and the Holder shall be bound by
the applicable terms of the Purchase Agreement and the documents entered into in
connection herewith and therewith.


4.9          Notice of Corporate Events. Except as otherwise provided below, the
Holder of this Note shall have no rights as a Holder of Common Stock unless and
only to the extent that it converts this Note into Common Stock. The Borrower
shall provide the Holder with prior notification of any meeting of the
Borrower’s shareholders (and copies of proxy materials and other information
sent to shareholders). In the event of any taking by the Borrower of a record of
its shareholders for the purpose of determining shareholders who are entitled to
receive payment of any dividend or other distribution, any right to subscribe
for, purchase or otherwise acquire (including by way of merger, consolidation,
reclassification or recapitalization) any share of any class or any other
securities or property, or to receive any other right, or for the purpose of
determining shareholders who are entitled to vote in connection with any Change
in Control or any proposed liquidation, dissolution or winding up of the
Borrower, the Borrower shall mail a notice to the Holder, at least twenty (20)
days prior to the record date specified therein (or thirty (30) days prior to
the consummation of the transaction or event, whichever is earlier), of the date
on which any such record is to be taken for the purpose of such dividend,
distribution, right or other event, and a brief statement regarding the amount
and character of such dividend, distribution, right or other event to the extent
known at such time. The Borrower shall make a public announcement of any event
requiring notification to the Holder hereunder substantially simultaneously with
the notification to the Holder in accordance with the terms of this Section 4.9.


4.10          Remedies. The Borrower acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder, by vitiating
the intent and purpose of the transaction contemplated hereby. Accordingly, the
Borrower acknowledges that the remedy at law for a breach of its obligations
under this Note will be inadequate and agrees, in the event of a breach or
threatened breach by the Borrower of the provisions of this Note, that the
Holder shall be entitled, in addition to all other available remedies at law or
in equity, and in addition to the penalties assessable herein, to an injunction
or injunctions restraining, preventing or curing any breach of this Note and to
enforce specifically the terms and provisions thereof, without the necessity of
showing economic loss and without any bond or other security being required.


4.11          Construction; Headings. This Note shall be deemed to be jointly
drafted by the Company and all the Holder and shall not be construed against any
person as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note.


4.12          Usury. To the extent it may lawfully do so, the Company hereby
agrees not to insist upon or plead or in any manner whatsoever claim, and will
resist any and all efforts to be compelled to take the benefit or advantage of,
usury laws wherever enacted, now or at any time hereafter in force, in
connection with any action or proceeding  that  may  be  brought  by  the 
Holder  in  order  to   enforce   any  right   or   remedy  under   this   Note.
Notwithstanding any provision to the contrary contained in this Note, it is
expressly agreed and provided that the total liability of the Company under this
Note for payments which under New York law are in the nature of interest shall
not exceed the maximum lawful rate authorized under applicable law (the “Maximum
Rate”), and, without limiting the foregoing, in no event shall any rate of
interest or default interest, or both of them, when aggregated with any other
sums which under New York law in the nature of interest that the Company may be
obligated to pay under this Note exceed such Maximum Rate. It is agreed that if
the maximum contract rate of interest allowed by New York law and applicable to
this Note is increased or decreased by statute or any official governmental
action subsequent to the Issue Date, the new maximum contract rate of interest
allowed by law will be the Maximum Rate applicable to this Note from the
effective date thereof forward, unless such application is precluded by
applicable law. If under any circumstances whatsoever, interest in excess of the
Maximum Rate is paid by the Company to the Holder with respect to indebtedness
evidenced by this the Note, such excess shall be applied by the Holder to the
unpaid principal balance of any such indebtedness or be refunded to the Company,
the manner of handling such excess to be at the Holder’s election.


4.13          Severability. In the event that any provision of this Note is
invalid or unenforceable under any applicable statute or rule of law (including
any judicial ruling), then such provision shall be deemed inoperative to the
15

--------------------------------------------------------------------------------



extent that it may conflict therewith and shall be deemed modified to conform
with such statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of this Note.


4.14          Representation by Counsel. Each party hereto represents and agrees
with the other party that it has been represented by or had the opportunity to
be represented by, independent counsel of its own choosing, and that it has had
the full right and opportunity to consult with its respective attorney(s), that
to the extent, if any, that it desired, it availed itself of this right and
opportunity, that it or its authorized officers (as the case may be) have
carefully read and fully understand this Note and the documents entered into in
connection with this Note in its entirety and have had it fully explained to
them by such party's respective counsel, that each is fully aware of the
contents thereof and its meaning, intent and legal effect, and that it or its
authorized officer (as the case may be) is competent to execute this Note and
the documents entered into in connection with this Note and has executed this
Note and the documents entered into in connection with this Note free from
coercion, duress or undue influence.


[Signature Page Follows]
16

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorized officer this 22 day of March, 2016.


INDOOR HARVEST CORP.




By: /s/ Chad Sykes
Name: Chad Sykes
Title:  Chief Executive Officer

17

--------------------------------------------------------------------------------



EXHIBIT A -- NOTICE OF CONVERSION


The undersigned hereby elects to convert principal amount of the Note (defined
below) into that number of shares of Common Stock to be issued pursuant to the
conversion of the Note (“Common Stock”) as set forth below, of INDOOR HARVEST
CORP., a Texas corporation (the “Borrower”) according to the conditions of the
Senior Convertible Promissory Note of the Borrower dated as of March , 2016 (the
“Note”), as of the date written below. No fee will be charged to the Holder for
any conversion, except for transfer taxes, if any.


Box Checked as to applicable instructions:


☐
The Borrower shall electronically transmit the Common Stock issuable pursuant to
this Notice of
Conversion to the account of the undersigned or its nominee with DTC through its
Deposit Withdrawal Agent Commission system (“DWAC Transfer”).
 
Name of DTC Prime Broker:
 
Account Number:



☐
The undersigned hereby requests that the Borrower issue a certificate or
certificates for the number  of
shares of Common Stock set forth below (which numbers are based on the Holder’s
calculation attached hereto) in the name(s) specified immediately below or, if
additional space is necessary, on an attachment hereto:
 
FirstFire Global Opportunities Fund L.L.C.
1040 First Avenue, Suite 190 New York, NY 10022
Attn: Eli Fireman
e-mail: eli@firstfirecapital.com



Date of Conversion:  _______________________________
 
Applicable Conversion Price: $ ________________________
Number of Shares of Common Stock to be Issued Pursuant to Conversion of the
Note: ________________________________
Amount of Principal Balance Due remaining Under the Note after this conversion:
___________________________________

                                  



                                  



By:
   
Name:
   
Title:
   
Date:
 

 
 
18